DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "13" in FIG. 1A-1B have both been used to designate the radially expandable first segment. Radially extending the indicator line of reference numeral 13 to more properly indicated the radially expandable second segment will moot this objection.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the proximal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the distal ends" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 11 of “a collapsed state” is indefinite because it is unclear if this limitation refers to the previously recited collapsed state or a different state. For examination purposes, it is assumed this limitation should read “the collapsed state”.
The limitation of claim 11 of “a deployed state” is indefinite because it is unclear if this limitation refers to the previously recited deployed state or a different state. For examination purposes, it is assumed this limitation should read “the deployed state”.
The limitation of claim 13 of “the outer occlusive” is indefinite because it is unclear if this limitation refers to the previously recited outer occlusive sack or a different element. For examination purposes, it is assumed this limitation should read “the outer occlusive sack”.
Claim 17 recites the limitation "the proximal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the proximal end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 19 of “a delivery tube” is indefinite because it is unclear if this limitation refers to the previously recited outer delivery tube or a different element. For examination purposes, it is assumed this limitation should read “the delivery tube”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0079662 (Rhee).
1. Rhee discloses a method of occluding an aneurysm (aneurysm 500), comprising: expanding, in an aneurysm, a first radially expandable mesh segment (e.g., outer layer 454 formed by left half of Nitinol member 430 which is everted over the right half at FIG. 9A-9B and P0104) of an expandable braid by distally moving the braid from a collapsed state within a microcatheter (e.g., implant within delivery device 518 prior to its release in FIG. 10 and P0113) to a deployed state distal of the microcatheter within the aneurysm (e.g., implant at least partially advanced out of delivery device 518 prior to its full release in FIG. 10). The first radially expandable mesh segment comprising a proximal end (e.g., left end in FIG. 9B at midsection 446) and an open distal end (e.g., open right end in FIG. 9B). In the deployed state the first radially expandable mesh segment comprises an outer occlusive sack in the aneurysm that is sealable against a neck of the aneurysm (FIG. 10, P0106, P0113). The method includes further distally pushing the braid (e.g., implant fully advanced out of delivery device 518 in FIG. 10, P0106, P0113), as the outer occlusive sack is forming, thereby expanding a second radially expandable mesh segment (e.g., inner layer 452 formed by the right half of Nitinol member 430 in FIG. 9A) inside of the outer occlusive sack to form an inner occlusive sack in the outer occlusive sack in the deployed state (FIG. 10, P0104, P0106)(also see repositioning at P0112).
2. The method includes radially expanding an inner layer of the braid (inner layer 452) inside of the outer occlusive sack to radially expand inside the outer occlusive sack to form the inner occlusive sack (FIG. 10, P0104, P0106).
3. The method includes forming the inner layer by folding the proximal end over a marker band (suture 442 which is a “marker band” at P0106) positioned on or adjacent the proximal end of the braid (FIG. 9B, P0104).
4. Proximal ends of each mesh segment are aligned with each other in both the collapsed and deployed states (FIG. 9D-10, P0106).
5. Distal ends of each expandable mesh segment are positioned on equivalent sides opposite the proximal ends of each sack in both the collapsed and deployed states (FIG. 9D-10, P0106).
6. The method includes deflecting, diverting or slowing flow into the aneurysm across the neck of the aneurysm when the outer occlusive sack is formed across the neck and the inner occlusive sack is formed therein (FIG. 10, P0113).
7. The method includes forming the first radially expandable mesh segment with a porosity lower than a porosity of the second radially expandable mesh segment (e.g., due to mesh component 434 being a part of the outer layer 454 in FIG. 9A, P0103).
8. The first radially expandable mesh segment comprising fewer wire segments than the second radially expandable mesh segment (e.g., mesh component 434 can be interposed between the layers 452, 454 at P0104 such that it can reasonably be considered part of the inner layer 452 thereby making the outer layer 454 have fewer wire segments since it lacks the mesh component 434).
9. The method includes positioning the first radially expandable mesh segment adjacent the neck of the aneurysm (FIG. 10, P0113).
10. The method includes detaching the expandable braid, by a delivery system (delivery device 518), in the aneurysm (FIG. 10, P0113).
11. The delivery system comprising: a microcatheter (delivery device 518); and a delivery tube (e.g., inner repositioning device of FIG. 10 and P0112) comprising a distal end and a proximal end (FIG. 10, P0112). The distal end of the delivery tube is detachably connected to the proximal end of the braid (FIG. 10, P0112). The delivery tube is translatably disposable within the microcatheter (FIG. 10, P0112). The delivery tube is capable of distally translating the braid within the microcatheter from the collapsed state to the deployed state (FIG. 10, P0112).
12. The method includes varying dimensions of interstices of the braid at the proximal end versus the distal end so that a porosity of the outer occlusive sack is less than a porosity of the inner occlusive sack when positioned across the neck of the aneurysm (FIG. 9A and 10, P0103, P0113).
13. Rhee discloses a method of delivering an occlusive device (implant 470) to an aneurysm (aneurysm 500), comprising: distally pushing a braid (tubular component 43), by a delivery tube (e.g., inner repositioning device of FIG. 10 and P0112), into the aneurysm whereby a first radially expandable segment (e.g., outer layer 454 formed by left half of Nitinol member 430 which is everted over the right half at FIG. 9A-9B and P0104) of the braid radially expands to form an outer occlusive sack (outer layer 454)(e.g., implant at least partially advanced out of delivery device 518 prior to its full release in FIG. 10). The method includes distally pushing the braid thereby expanding a second radially expandable segment (e.g., inner layer 452 formed by the right half of Nitinol member 430 in FIG. 9A) inside of the outer occlusive sack as the outer occlusive is forming while distally pushing the outer occlusive sack against the aneurysm wall (e.g., implant fully advanced out of delivery device 518 in FIG. 10, P0106, P0113). The method includes releasing the braid in the aneurysm (FIG. 10, P0112).
14. The method includes forming the first radially expandable segment with a porosity lower than a porosity of the second radially expandable segment (e.g., due to mesh component 434 being a part of the outer layer 454 in FIG. 9A, P0103).
15. The method includes positioning the first radially expandable segment adjacent a neck of the aneurysm (FIG. 10, P0112).
16. The method includes sealing the outer occlusive sack against the neck of the aneurysm (FIG. 10, P0112).
17. The method includes positioning a marker band (see suture 442 or band 460) in communication with a proximal end of the braid (FIG. 9A and 9C, P0103, P0106).
18. The method includes forming an inner layer of the inner occlusive sack by folding the proximal end over the marker band (FIG. 9B, P0104).
19. The step of releasing is performed by a delivery system comprising: a microcatheter (delivery device 518); and a delivery tube (e.g., inner repositioning device of FIG. 10 and P0112) having a distal end and a proximal end (FIG. 10, P0112). The distal end of the delivery tube is detachably connected to the proximal end of the braid (FIG. 10, P0112). The delivery tube is translatably disposable within the microcatheter (FIG. 10, P0112). The delivery tube is capable of distally translating the braid within the microcatheter from a collapsed state to a deployed state (FIG. 10, P0112).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,905,430 (Lorenzo) claims a similar method which is eligible for a double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771